Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This correspondence is in response to applicant’s reply filed on 06/17/2021.  Claims 11-20 are pending.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Tim Harbeck on September 22, 2021.
The application has been amended as follows: 
11. (Currently Amended) A holder device for a display device of a motor vehicle, comprising: a securing foot coupled to the display device; at least one holder plate fixed to a panel or plate-like object; [[a]]the securing foot, detachably arranged on the holder plater at least one retaining mechanism fixed to the securing foot or at least partially surrounding the securing foot, which is fixed to a vehicle component spaced apart from the holder plate, and which limits, in a form fitting or force-locking manner, a movement of the securing foot in a state in which it is at least partially detached from the holder plate; and at least one hinge-like bearing 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The reason for the allowance of the claims in this case, is the structural limitations drawn to the holder device having a securing foot, holder plate, and retaining mechanism, where when the securing foot is detached from the holder plate, the securing foot and the retaining mechanism are supported by a vehicle component and rotate about at least one hinge-like bearing means, now included in all the independent claims, in combination with the other elements recited, which is not found in the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  In addition to the prior art of record, the Examiner submits the Notice of References Cited (PTO-892), which discloses the reference to Spooner (U.S. Pat. 5820097).  Spooner teaches a breakaway assembly for a rear-view mirror, which allows removal of the mirror, in the occurrence of an accident.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Michael McDuffie/Examiner, Art Unit 3632                                                                                                                                                                                                        22-Sep-21
/CHRISTOPHER GARFT/Primary Examiner, Art Unit 3632